t c memo united_states tax_court jon d adams petitioner v commissioner of internal revenue respondent docket no filed date james g mcgee jr for petitioner ardney j boland iii and susan s canavello for respondent memorandum opinion urda judge in petitioner jon d adams sold secrets cabaret secrets in jackson mississippi but did not fully account for the sale on his federal_income_tax return--original or amended this particular secret did not keep and mr adams faced first criminal prosecution for false statements on an amended federal_income_tax return and then civil deficiency proceedings before the internal_revenue_service irs and this court in we entered a stipulated decision according to which mr adams agreed to a tax_deficiency of dollar_figure and a civil_fraud penalty under section of dollar_figure adams v commissioner t c dkt no date mr adams returns to this court challenging the irs’ later determination to deny his request for the abatement of interest on his tax_liability the commissioner moves for summary_judgment contending that no disputed issues of material fact remain and that the irs did not abuse its discretion in denying mr adams’ request we agree and accordingly will grant the motion background mr adams resided in jackson mississippi at the time he filed the petition in this case he also lived there in when the back story to our case picks up mr adams owned two jackson establishments one of which secrets he sold in october of that year mr adams did not report the sale proceeds in his original federal_income_tax return mr adams filed an amended_return in in which he added approximately dollar_figure to his taxable_income ostensibly to reflect the proceeds from selling secrets 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar a criminal investigation the irs launched a criminal investigation in five years later mr adams was indicted under sec_7206 for making false statements on his amended tax_return as well as on his tax_return although a jury convicted on both counts the court_of_appeals for the fifth circuit vacated the conviction as to the count citing defects in the indictment see 314_fedappx_633 5th cir the government elected not to reindict b examination and deficiency proceedings the civil examination into mr adams’ proper tax_liabilities for and began in date from march until date an examining officer gathered and reviewed various files established initial telephone contact with mr adams and obtained the necessary authorization from the irs fraud technical advisor to assert a civil_fraud penalty by letter dated date the examining officer informed mr adams that his returns for his and taxable years had been selected for examination although the examining officer 2mr adams subsequently sought postconviction relief under u s c sec as to his conviction for false statements on his tax_return the district_court for the southern district of mississippi denied that relief in see united_states v adams no 07cr31-dpj-lra wl s d miss date mr adams was released from prison in tried to set up a meeting mr adams demurred on the grounds that he lacked information and that representatives would act on his behalf mr adams’ representatives did not officially appear until october during the interim the examining officer did not stand still her notes reflect that she researched various issues and continued to actively work on the case after the representatives appeared she scheduled a meeting during which the parties disputed the impact of the court of appeals’ decision on the statute_of_limitations governing assessment for the taxable_year in the wake of this meeting the examining officer continued her examination into both taxable years with the parties resolving the liability in date unable to do the same for the irs issued on date a letter 30-day_letter which set forth the irs’ proposed changes for mr adams’ taxable_year as most relevant to this case the 30-day_letter proposed increasing mr adams’ taxable_income by dollar_figure of which dollar_figure was attributable apparently to the sale of secrets this adjustment resulted in a tax_deficiency of dollar_figure the 30-day_letter also proposed a civil_fraud penalty of dollar_figure mr adams filed an appeal to the irs office of appeals in date in september of that year the office of appeals assigned the case to an appeals officer whose initial letter advised mr adams that i f you wish to stop or reduce interest on part or all of the balance due you can send tax_payments to the appeals_office working your case mr adams made no such payments according to his case activity notes the appeals officer did intermittent work on the case between date and date on date the appeals officer sent mr adams a letter giving him two weeks to provide documentation or an explanation weighing against the irs’ proposed adjustments and civil_fraud penalty on date mr adams’ representative asked for more time to familiarize himself with the matter and to assemble information although the appeals officer granted a brief extension no information came between may and the end of july the appeals officer prepared a form 5402-c appeals transmittal and case memo which recommended sustaining the irs’ position as to the adjustments to taxable_income and the imposition of the fraud_penalty he also prepared a draft statutory_notice_of_deficiency for review by irs lawyers an irs appeals team manager approved the form 5402-c on date and a notice_of_deficiency was issued to mr adams on january the notice determined a tax_deficiency of dollar_figure and a fraud_penalty of dollar_figure mr adams filed a timely petition for redetermination in this court in date the case culminated in a stipulated decision entered date according to which the parties agreed to a deficiency of dollar_figure and a fraud_penalty of dollar_figure c interest abatement request in date mr adams filed a form_843 claim_for_refund and request for abatement in which he asked for the abatement of dollar_figure in interest for his taxable_year attached to the form_843 was a letter from mr adams’ attorney dated date and addressed to the taxpayer_advocate_service mr adams’ attorney argued that abatement was justified under sec_6404 and e he asserted that sec_6404 authorized abatement because the interest amount was grossly unfair he also argued for abatement under sec_6404 because of arbitrary delays by the commissioner the irs issued a preliminary rejection of the abatement request on the ground that there had been no unreasonable error or delay relating to the performance of a ministerial or a managerial act the revenue_agent assigned to the case explained that sec_6404 precluded mr adams from premising an 3respondent purports to include a copy of mr adams’ form_843 and supporting letter as an exhibit to a declaration in support of respondent’s motion for summary_judgment the letter however seems to be missing the last page mr adams did not object to this ostensibly incomplete exhibit and the issue has no bearing on our resolution of this case abatement claim on sec_6404 she further observed that mr adams had failed to identify a specific unreasonable error or delay in the performance of a ministerial or a managerial act under sec_6404 mr adams appealed but fared no better the second time around on date the irs issued a final_determination denying mr adams’ request for abatement of interest the irs’ determination maintained that taxpayer failed to show that any irs employee or officer committed unreasonable error or delay in performing ministerial or managerial acts mr adams filed a timely petition under sec_6404 challenging the irs’ denial of his request for abatement of interest discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 4mr adams’ petition did not address whether he met the net_worth requirement incorporated into sec_6404 mr adams has since provided us with sufficient information to conclude that he satisfies this requirement and that we can exercise jurisdiction see eg vercel v commissioner tcmemo_2014_20 at aff’d 17_f3d_965 7th cir while we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party that party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 477_us_317 a abatement of interest framework interest on a federal_income_tax liability arises automatically under sec_6601 we generally lack jurisdiction over issues concerning interest computations 122_tc_384 see also 121_tc_147 congress authorized the commissioner to abate interest for reasons specified in sec_6404 subject_to abuse-of-discretion review by this court see sec_6404 112_tc_19 foote v commissioner tcmemo_2015_187 at aff’d 700_fedappx_760 9th cir this case implicates three subsections of sec_6404 sec_6404 empowers the irs to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in amount but what sec_6404 gives sec_6404 takes away in certain circumstances see eg urbano v commissioner t c pincite sec_6404 provides that a taxpayer may not file a claim_for_abatement in respect of an assessment of any_tax imposed under subtitle a or b we have held that sec_6404 precludes abatement under sec_6404 of interest on income_tax see urbano v commissioner t c pincite kersh v commissioner tcmemo_2009_260 98_tcm_458 corson v commissioner tcmemo_2009_95 97_tcm_1498 sec_6404 authorizes the commissioner to abate an assessment of interest on any deficiency attributable to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs a m anagerial act is an administrative act that occurs during the processing of a taxpayer’s case involving 5although sec_6404 limits sec_6404 it does not alter the irs’ authority under sec_6404 see 142_tc_46 corson v commissioner tcmemo_2009_95 97_tcm_1498 see also sec_301_6404-2 proced admin regs the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel id subpara a decision concerning the proper application of federal tax law is neither a managerial nor a ministerial_act id para b the flush language of sec_6404 adds two caveats first an error or delay is taken into account only after the irs has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 flush language second an error or delay is considered only if no significant aspect of the error or delay is attributable to the taxpayer involved id b analysis the undisputed facts show that the irs did not abuse its discretion in denying mr adams’ interest abatement request under either sec_6404 or e as an initial matter relief under sec_6404 is unavailable to mr adams because he seeks abatement of interest on an income_tax sec_6404 precludes such relief see urbano v commissioner t c pincite corson v commissioner t c m cch pincite kersh v commissioner t c m cch pincite as to sec_6404 mr adams asserts that two separate periods show unreasonable delays in performing ministerial or managerial acts that justify abatement the period of the criminal investigation and prosecution of mr adams during which the irs chose not to pursue a civil examination and the period of the civil deficiency examination and tax_court litigation neither suffices the flush language of sec_6404 authorizes abatement of interest only after the internal_revenue_service has contacted the taxpayer in writing with respect to the deficiency in question in other words the period pursuant to sec_6404 may begin when the irs commences an audit 139_tc_53 see also sims v commissioner tcmemo_1999_414 78_tcm_1198 although mr adams contends that the period should begin with the first issuance of written contact regarding his criminal investigation he offers no support for deviating from our precedent so we will not as both parties agree that the irs initiated its audit in writing on date we conclude that mr adams is not entitled to abatement under sec_6404 for any period before that date 6even if we were to adopt mr adams’ interpretation it would not avail him we have repeatedly held that the irs’ decision to pause civil deficiency proceedings until the conclusion of a criminal case is not a ministerial_act see eg 113_tc_206 aff’d 9_fedappx_700 9th cir matthews v commissioner tcmemo_2008_126 95_tcm_1486 we have explained that this policy is intended to continued nor is he entitled to abatement for any period after that date the undisputed facts show that the examining officer and the appeals officer--in concert with the irs fraud technical advisor managers and lawyers--worked to determine mr adams’ correct_tax liability and that lawyers from the irs office_of_chief_counsel then defended the irs’ determination before this court it is well settled that a decision concerning the proper application of federal_income_tax law necessarily requires the exercise of judgment and discretion foote v commissioner at see also sec_301_6404-2 proced admin regs we have also explained that the mere passage of time does not establish error or delay in performing a ministerial or a managerial act see eg roudakov v commissioner tcmemo_2017_121 at foote v commissioner at bucaro v commissioner tcmemo_2009_247 98_tcm_388 and any decision by respondent’s counsel on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act foote v commissioner at quoting swanson v continued avoid the conflicts between civil and criminal discovery rules the issues related to witness testimony and self-incrimination and the problems of inherent confusion that could result if civil and criminal proceedings were allowed to take place concurrently matthews v commissioner t c m cch pincite this decision likewise falls outside the definition of a managerial act see sec_301_6404-2 proced admin regs commissioner tcmemo_2010_131 99_tcm_1542 see also krehnbrink v commissioner tcmemo_2019_56 at the passage of time during litigation does not establish error or delay in the performance of a ministerial or managerial act finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the irs’ determination to deny mr adams’ request for abatement of interest relating to his taxable_year to reflect the foregoing an appropriate order and decision will be entered 7the undisputed facts also show that a significant part of the purported delay both before the irs and in this court was attributable to reasonable requests by mr adams’ representatives for continuances the flush language of sec_6404 would prohibit abatement on this ground as well
